     Case 8:19-bk-12516-TA            Doc 317 Filed 01/21/20 Entered 01/21/20 11:46:48                   Desc
                                        Main Document Page 1 of 2


 1    DAVID M. BLAU (MI P52542)
      Clark Hill PLC
 2    151 S. Old Woodward Ave., Ste. 200
      Birmingham, MI 48009                                                   FILED & ENTERED
 3    (248) 988-1817
      Fax (248) 988-2336
 4    dblau@clarkhill.com                                                           JAN 21 2020
      Attorneys for LIPT North Scottsdale Road, LLC
 5                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                               Central District of California
 6                               UNITED STATES BANKRUPTCY COURT                BY deramus DEPUTY CLERK

                         CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 7
 8        In re:                                               Case No. 8:19-bk-12516-TA
 9        ULTIMATE BRANDS, INC.                                Chapter 7
10                                        Debtor               ORDER APPROVING ALLOWANCE OF POST-
                                                               PETITION RENT AND ADMINISTRATIVE
11                                                             EXPENSE CLAIM IN FAVOR OF LIPT NORTH
                                                               SCOTTSDALE ROAD, LLC
12
                                                               Re: Docket #316
13
                                                                            [No hearing required]
14
15
      ORDER APPROVING ALLOWANCE OF POST-PETITION RENT AND ADMINISTRATIVE
16         EXPENSE CLAIM IN FAVOR OF LIPT NORTH SCOTTSDALE ROAD, LLC
17
18                 This matter having come before the Court on the parties’ Stipulation Regarding Allowance Of

19   Post-Petition Rent and Administrative Expense Claim In Favor Of LIPT North Scottsdale Road, LLC

20   (the “Stipulation”) and the Court being otherwise advised, it is
21                 ORDERED that the stipulation is approved.
22
                   IT IS FURTHER ORDERED THAT LPT North Scottsdale Road, LLC is hereby granted an
23
     allowed claim in the amount of $17,921.32, $8,960.66 shall be treated as a Chapter 11 administrative
24
     claim and $8,960.66 shall be treated as a general unsecured claim.
25
26                 IT IS FURTHER ORDERED THAT LPT North Scottsdale Road, LLC retains the right to file a

27   //

28
                                                               1
30           ORDER APPROVING ALLOWANCE OF POST-PETITION RENT AND ADMINSTRATIVE EXPENSE CLAIM
                                IN FAVOR OF LIPT NORTH SCOTTSDALE ROAD, LLC
31   ClarkHill\57605\313823\222888161.v2-1/17/20
     Case 8:19-bk-12516-TA            Doc 317 Filed 01/21/20 Entered 01/21/20 11:46:48          Desc
                                        Main Document Page 2 of 2


 1   lease rejection damages proof of claim which may contain a claim for unpaid pre-petition rent and charges
 2   owing and a claim for lease rejection damages.
 3
 4
                                                       ###
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23        Date: January 21, 2020

24
25
26
27
28
                                                         2
30        ORDER APPROVING ALLOWANCE OF POST-PETITION RENT AND ADMINSTRATIVE EXPENSE CLAIM
                             IN FAVOR OF LIPT NORTH SCOTTSDALE ROAD, LLC
31   ClarkHill\57605\313823\222888161.v2-1/17/20
